                 Case 1:20-cv-01656-SAB Document 14 Filed 07/29/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   ALFONSO VALERO,                                       Case No. 1:20-cv-01656-SAB

11                   Plaintiff,                            ORDER RE STIPULATION FOR
                                                           EXTENSION OF TIME TO FILE
12           v.                                            PLAINTIFF’S OPENING BRIEF

13   COMMISSIONER OF SOCIAL SECURITY,                      (ECF No. 13)

14                   Defendant.

15

16          On July 28, 2021, a stipulation for a first extension of time for Plaintiff to file an opening

17 brief was filed. (ECF No. 13.) The Court finds good cause to grant the stipulated request.

18          Accordingly, pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

19          1.       Plaintiff shall file an opening brief on or before September 3, 2021;

20          2.       Defendant shall file an opposition to Plaintiff’s opening brief on or before

21                   October 4, 2021; and

22          3.       Plaintiff’s reply, if any, shall be filed on or before October 19, 2021.

23
     IT IS SO ORDERED.
24

25 Dated:        July 29, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                       1
